Citation Nr: 1025008	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-15 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran served on active duty from August 1978 to February 
1982 and from December 1986 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision of the Department of 
Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

Here, the Board notes that the RO, in a July 1995 rating 
decision, denied in pertinent part, a claim of entitlement to 
service connection for hypertension.  The Veteran filed a timely 
notice of disagreement and the RO issued a statement of the case 
dated in September 1995.  The Veteran filed a substantive appeal 
with respect to a left heel issue in October 1995.  After a 
November 1997 Board remand and a subsequent February 1998 RO 
decision increasing the evaluation of his service-connected left 
heel disability to 10 percent disabling, the Veteran indicated, 
in a March 1998 statement, that he was satisfied with the 
decision on appeal with respect to all issues and requested that 
the appeal be withdrawn.  

As the Veteran's hypertension claim had been adjudicated in July 
1995 and thereafter became final, the Board notes that, before 
reaching the merits of the Veteran's claim, the Board must first 
rule on the matter of reopening of the claim.  That is, the Board 
has a jurisdictional responsibility to consider whether it is 
proper for the claims to be reopened.  See Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue has therefore 
been styled as set forth above.  

Subsequent to the April 2007 statement of the case, additional 
evidence relevant to the veteran's claim was associated with the 
Veteran's claims file.  In June 2010, the Veteran's 
representative waived initial RO consideration of this evidence.  
As such, the Board will consider this evidence in reviewing the 
Veteran's claim.  

The issue of entitlement to a higher evaluation for the 
Veteran's service-connected left heel disability has been 
raised by the record in an August 2009 statement submitted 
by the Veteran, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In his April 2007 Substantive Appeal (on VA Form 9, Appeal to the 
Board), the Veteran requested that he be afforded a hearing 
conducted before a Veteran's Law Judge at the RO.  Prior to being 
scheduled for a hearing, the Veteran, in a September 2007 
statement, withdrew his request for a Board hearing and requested 
instead a hearing before a RO hearing officer.  38 C.F.R. 
§ 20.704(e).  The Veteran was scheduled for an RO hearing on 
December 3, 2007, but he reportedly failed to attend the hearing 
and thereafter the case was certified to the Board.

In June 2008, the Board received a note from the Veteran 
indicating he was requesting a hearing before the Board so that 
the Board could hear his case for new evidence before the Board 
reaches a decision on his case.  

Based on the foregoing, and affording the Veteran the benefit of 
the doubt, the Board concludes that this matter should be 
remanded, and that upon remand, the Veteran should be rescheduled 
for a hearing before a Veteran's Law Judge at the RO.  

In light of the foregoing, the case is hereby REMANDED to the RO 
for the following action:
 
The Veteran should be scheduled for a 
hearing before a Veterans Law Judge at the 
RO.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



